DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 11, 12, 16, 19 and 20 are objected to because of the following informalities:  
Claim 6, line 1, page 29, “claim 4” should read as “claim 5” to resolve lack of antecedent basis for the claimed “the error function”.
Claim 11, line 1, page 30, “claim 7” should read as “claim 8” to resolve lack of antecedent basis for the claimed “the error function”.
Claim 12, line 1, page 30, “the index” should read as “an index”.
Claim 16, line 2, page 31, “the second decoder” should read as “a second decoder”.
Claim 19, line 6, page 31, “the plurality of codeword” should read as “the plurality of codewords”.
Claim 19, line 9, page 31, “the second decoder” should read as “a second decoder”.
Claim 20, line 2, page 31, “a second decoder” should read as “the second decoder”.
Claim 20, line 4, page 31, “the third decoder” should read as “a third decoder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise et al. (U.S. Patent Application Publication No. 2003/0156652 A1), hereinafter referred to as Wise.

Regarding claim 13, Wise discloses: A method, comprising:
receiving, by a first decoder, a plurality of codewords and an index that indicates which of the plurality of codewords is to be decoded;
decoding, by the first decoder, one of the plurality of codewords indicated by the index (Paragraph [0080]:  “The present invention also provides a Huffman decoder for decoding data words encoded according to the Huffman coding provisions of either H.261, JPEG or MPEG standards, the data words including an identifier that identifies the Huffman code standard under which the data words were coded, and comprising means for receiving the Huffman coded data words, means for reading the identifier to determine which standard governed the Huffman coding of the received data words, means for converting the data words to JPEG Huffman coded data words, if necessary, in response to reading the identifier that identifies the Huffman coded data words as H.261 or MPEG Huffman coded, means operably connected to the Huffman coded data words receiving means for generating an index number associated with each JPEG Huffman coded data word received from the Huffman coded data words receiving means, and means for operating a lookup table containing a Huffman code table having the format used under the JPEG standard to transmit JPEG Huffman table information, including an input for receiving an index number from the index number generating means, and including an output-that is a decoded data word corresponding to the index number.”
The Examiner finds the Huffman decoder decoding data words involving the receiving of an index number from the index number generating means, and including an output that is a decoded data word corresponding to the index number as disclosed in Wise teaches the ; and
updating, by an offset value updater, an offset value. (Paragraph [2647]: “The motion vector information presented by the token decoder is in the form of horizontal and vertical pixel offset coordinates. That is, for each of the forward and backward vectors there is an (x,y) which gives the displacement in half-pixels from the block being formed to the block from which it is being predicted. Note that these coordinates may be positive or negative. They are first scaled according to the sampling of each color component, and used to form the block and new pixel offset coordinates.”
The Examiner finds the pixel offset coordinates being updated to reflect a new pixel offset coordinates as disclosed in Wise teaches the claimed “updating, by an offset value updater, an offset value.”)

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svedberg (U.S. Patent Application Publication No. 2016/0088297 A1), hereinafter referred to as Svedberg.

Regarding claim 13, Svedberg discloses: A method, comprising:
receiving, by a first decoder, a plurality of codewords and an index that indicates which of the plurality of codewords is to be decoded;
decoding, by the first decoder, one of the plurality of codewords indicated by the index (Paragraph [0031]: “According to a seventh aspect, there is provided a decoder for decoding of audio/video signal samples. The decoder comprises a receiver for receiving a leading sign as a first codeword and an input index as a second codeword from an ingoing bit stream. The leading sign and the input index representing audio/video signal samples. The leading sign is a sign of a terminal non-zero coefficient in an integer output vector to be created, 
The Examiner finds the decoder for decoding the audio/video signal samples comprising a receiver for receiving a leading sign as a first codeword and an input index as a second codeword from an ingoing bit stream used to produce the reconstructed sample (i.e., the decoded codeword) as disclosed in Svedberg teaches the claimed “receiving, by a first decoder, a plurality of codewords and an index that indicates which of the plurality of codewords is to be decoded; decoding, by the first decoder, one of the plurality of codewords indicated by the index”.); and
updating, by an offset value updater, an offset value. (Paragraph [0057]: “FIG. 16 is a flow diagram of steps of an embodiment of a procedure for offset updating for one dimension less.”
The Examiner finds the procedure for offset updating as illustrated in Figure 16 of Svedberg teaches the claimed “updating, by an offset value updater, an offset value.”

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Cai (U.S. Patent Application Publication No. 2012/0096327 A1) discloses: An apparatus (optical communications system 100), comprising:
a decoder (decision circuit 124 and FEC decoder 126) including a first input (the signal 132) configured to receive transport blocks, a second input (signal 134), and an output (output signal 146) configured to provide a decoded codeword
(Paragraph [0025]: “The decision circuit 124 receives the demodulated signals 132 and 134 as an input signal. The decision circuit 124 quantizes the signals 132 and 134 using a decision threshold, then re-times the quantized data streams to produce an output signal 146 via FEC decoder 126 which includes a stream of data bits, i.e. logic “1”s and “0”s. The decision circuit 124 may be implemented using techniques and detection circuitry known to those skilled in the art. In one embodiment, the decision circuit may include a comparator for comparing the signals 132 and 134 with a decision threshold and quantizing it to the stream of “1's” and “0's”, followed by a re-timing circuit. In another embodiment, the decision circuit may include a D-Flip Flop (D-FF) with an input allowing for decision threshold adjustment and a clock recovery circuit. In yet another embodiment, the decision circuit may include a known Clock & Data Recovery circuit (CDR) with a decision threshold adjustment input.”
Paragraph [0026]: “The FEC decoder 126 receives the detected and re-timed signal from decision circuit 124 and decodes the signals consistent with the implemented FEC scheme. The FEC decoder 126 provides one or more feedback signals, e.g. on feedback paths 142 and 144, to the CPE offset adjuster 128. The feedback provided from the FEC decoder 126 to the CPE offset adjuster 128 includes information indicating the total number of “1”s and the 
The Examiner finds the decision circuit 124 receiving the demodulated signals 132 and 134 as an input signals, quantizes the signals 132 and 134, re-timing the quantized data streams, then FEC decoder 126 receving the quantized data streams and decoding them consistent with the implemented FEC scheme to produce an output signal 146, and feedback paths 142 and 144, as disclosed in Cai teaches the claimed “decoder including a first input configured to receive transport blocks, a second input, and an output configured to provide a decoded codeword”.), and
an offset value updater (CPE offset adjuster 128) including an input connected to the output of the decoder (feedback path 142 or 144), and an output, connected to the . . . the decoder, configured to provide an updated offset value
(Paragraph [0027]: “The total number of errors corrected by the FEC decoder 126 in a particular codeword (e.g., frame alignment word) may be determined by adding the total number of corrected “1”s to the total number of corrected “0”s, or may be derived separately from information in the feedback signals from the FEC decoder 126. In one embodiment, adjustment of the CPE offset may occur only if the total number of reported errors over one or more sampling periods exceeds a predetermined error threshold. This approach may prevent unnecessary adjustments of the CPE offset when the total number of errors is very low and the statistical validity of the information from the FEC is low. In another embodiment, adjustment may be performed continuously without regard to the total number of reported errors. The CPE offset adjuster 128 may be configured for adjusting the CPE offset in response to the feedback signals from the FEC decoder 126 to adjust the CPE offset of the receiver 104. For any particular sampling period or codeword, the CPE offset may be adjusted to find the correct offset value (e.g., 90° or −90°). As such, the adjustment may reduce the number of corrected errors detected in the FEC decoder 126.”

The Examiner finds the feedback from the FEC decoder 126 to the CPE offset adjuster 128 using path 142 or 144 to adjust the direction of the CPE offset adjustment for the decision circuit 124 as disclosed in Cai teaches the claimed “an offset value updater including an input connected to the output of the decoder, and an output, connected to the . . . the decoder, configured to provide an updated offset value.”).
However, the Examiner finds Cai does not teach or suggest the claimed “an output, connected to the second input of the decoder, configured to provide an updated offset value.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
	Claims 2-12 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112